REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 4/26/2021.

Election/Restrictions
Claims 1, 9 and 17 are allowable. The restriction requirement between the Inventions, as set forth in the Office action mailed on 12/13/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 12/13/2018 is withdrawn.  Claims 9-13 directed to other Inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1, 9 and 17, the closest prior art is US 20130077170 of Okuda.

Regarding Claims 1, 9 and 17, Okuda teaches a laminated diffractive optical element comprising: a first resin layer having a first diffraction grating shape; and a second resin layer having a second diffraction grating shape, the first resin layer and the second resin layer laminated in this order on a first substrate so that the diffraction grating shapes oppose each other, wherein: the first resin layer contains: a first part, a second part other than the first part, the second part containing a resin that is a cured product of an energy curable resin raw material; and conductive particles contained in the second part; and  wherein a refractive index of the first part is different from a refractive index of the second part.

3 or less.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a laminated diffractive optical element/method further comprising:
wherein the first part includes polymer particles formed from the energy curable resin raw material, wherein an amount of the polymer particles in the first resin layer is 70 pieces/mm3 or less,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2 -8 and 14-16 are also allowed due to their dependence on claim 1.
Claim 10-13 is also allowed due to their dependence on claim 9.
Claims 18 -21 are also allowed due to their dependence on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872